 



EXHIBIT 10.27

SECURED BALLOON PAYMENT PROMISSORY NOTE

      $75,000.00   December 31, 2001

                  1.       Borrowers’ Promise to Pay. FOR VALUE RECEIVED, the
undersigned DENNIS ADSIT, an unmarried man, and ALLISON GONZALEZ, an unmarried
woman (collectively, “Borrowers”), promise to pay to the order of INTUIT INC., a
Delaware corporation (“Intuit”), at 2700 Coast Avenue, Mountain View, California
94043, Attention: Corporate Comptroller, in lawful money of the United States of
America, without offset or deduction, on or before December 29, 2006 (the
“Maturity Date”), the principal amount of SEVENTY-FIVE THOUSAND AND NO/100
DOLLARS ($75,000.00), with interest as set forth herein. The address for receipt
of payments hereunder may be changed at any time by the Note holder upon ten
(10) days’ written notice to Borrowers.

                  2.       Purpose of Loan. The loan evidenced by this Note is
being made for the sole and exclusive purpose of providing Borrowers with funds
following the recent purchase of their residential real property located at
                            , Arizona (the “Property”). Borrowers acknowledge
that the benefits of this loan are not transferable.

                  3.       Payments of Interest and Principal. This Note shall
accrue interest from the date of disbursement of the loan on the principal
balance outstanding from time to time at the rate of three and ninety-three
one-hundredths percent (3.93%) per annum, compounded annually, until paid in
full. Borrowers shall pay to the Note holder, on each anniversary date
(“Anniversary Date”) of the date of this Note, an amount equal to all interest
then accrued and unpaid. Borrowers shall pay the entire principal balance, all
interest then accrued and unpaid, plus any other sums then due hereunder, to the
Note holder on the Maturity Date set forth herein. Payments shall be applied
first to interest accrued and then to the principal balance. However, in no
event shall the rate of interest payable under this Note exceed the maximum rate
permitted by applicable law, and if any payment in the nature of interest shall
cause the maximum rate to be exceeded, the portion of the payment in excess of
the maximum rate shall be applied to reduce the principal balance. Interest
payments for periods less than a year shall be prorated based on a 360-day year.

                  4.       Right to Prepay. Provided Borrowers are not then in
default hereunder, Borrowers shall have the right to prepay all or any part of
the outstanding unpaid principal at any time without notice and without any
prepayment charge.

                  5.       Security. This Note is or will be secured by a deed
of trust of even date herewith (the “Deed of Trust”) in favor of Intuit covering
the Property, executed by Borrowers. The Deed of Trust shall be recorded in the
Office of the County Recorder of Pima County, Arizona. The Deed of Trust shall
be junior only to a deed of trust in favor of QuickenLoans

1



--------------------------------------------------------------------------------



 



Mortgage in the maximum principal amount of $588,000.00. Borrowers agree that
all terms, covenants and conditions of the Deed of Trust are made a part of this
Note.

                  6.       Events Triggering Immediate Repayment. In the event
(i) either of Borrowers’ names is removed from record ownership of the Property
for any reason; or (ii) Borrowers transfer the Property or any part thereof, or
any interest therein is sold, agreed to be sold, conveyed or alienated, by
operation of law or otherwise, then, in each case, the entire principal balance
of this Note and all accrued interest, and irrespective of the Maturity Date set
forth herein, shall become immediately due and payable.

                  7.       Additional Events Triggering Acceleration. In the
event Dennis Adsit ceases for any reason, including death, permanent disability,
retirement or termination, to be employed by Intuit Inc. or any of its
subsidiary companies, then the entire principal balance of this Note and all
accrued interest shall become due and payable on the earlier to occur of
(i) ninety (90) days from the date of death or permanent disability or ten
(10) days from the date of retirement or termination, as applicable, or (ii) the
Maturity Date.

                  8.       Insurance. Borrowers agree to keep the Property
insured against loss until this loan is repaid in full with, if requested by the
Note holder, a loss payable clause in favor of the Note holder.

                  9.       Default.

                  a.       Events of Default. Borrowers shall be in default
under this Note if any of the following happen:



                    (i)        Borrowers do not pay the full amount of each
payment required under this Note when due, or fails to comply with any terms or
conditions set forth in this Note; or                       (ii)       Borrowers
fail to comply with any terms or conditions set forth in the Deed of Trust; or  
                    (iii)      Borrowers (or either of them) voluntarily file
bankruptcy or seek legal relief from any debts under any state or federal law or
if someone brings an involuntary petition in bankruptcy against them (or either
of them).

                  b.       Rights of Note Holder Upon Default. If Borrowers are
in default, then the entire balance of this Note, including all accrued
interest, and irrespective of the Maturity Date set forth herein, at the option
of the Note holder, shall become immediately due and payable and Note holder
shall have all rights and remedies in this Note, the Deed of Trust, and at law
and in equity. Borrowers promise to pay to the Note holder all costs, charges
and expenses, including attorneys’ fees, incurred in collection of the amounts
due under this Note, whether by foreclosure of the Deed of Trust or by other
legal proceedings or otherwise.

2



--------------------------------------------------------------------------------



 



                  10.     Borrowers’ Waivers. Acceptance of any payment after
default shall not constitute a waiver of any such default. Any extension of time
of payment of any amounts due hereunder shall not affect Borrowers’ liability;
Borrowers hereby jointly and severally waive demand, presentment for payment,
notice of nonpayment, protest and notice of protest.

                  11.     Entire Agreement. This Note contains the entire
agreement between the parties hereto concerning the subject matter hereof and
supersedes all prior written or oral agreements between the parties with respect
to the subject matter hereof, and no addition to or modification of any term or
provision shall be effective unless set forth in writing, signed by all the
parties hereto. Time is of the essence for the performance of each and every
covenant of Borrowers hereunder.

                  12.     Arizona Law. This Note shall be governed by and
construed in accordance with the laws of the State of Arizona.

                  By executing this Note, Borrowers each agree that he or she
has received a fully completed copy of this Note.

BORROWERS:

        /s/ DENNIS ADSIT   /s/ ALLISON GONZALEZ  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  DENNIS ADSIT   ALLISON GONZALEZ  

3